Citation Nr: 1441441	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myopia claimed as partial blindness in one eye.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for Mondor's disease.

4.  Entitlement to service connection for chronic insomnia.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to an initial compensable disability rating for the service-connected hypertension.  

8.  Entitlement to an initial compensable rating for the service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from August 1984 to August 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO granted, in pertinent part, service connection for bilateral pes planus and hypertension with initial noncompensable ratings effective from September 1, 2008; and, denied, in pertinent part, entitlement to service connection for right and left ankle disabilities, myopia with astigmatism, Mondor's disease, chronic insomnia and high cholesterol.  The Veteran disagreed with the initial noncompensable ratings assigned for the pes planus and hypertension, and also disagreed with the denials of service connection.

In July 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge sitting at the Winston-Salem RO.  A transcript of that proceeding is of record.  At the hearing, the Veteran testified that he suffers from headaches, which he thinks are related to his hypertension.  The issue of entitlement to service connection for migraine headaches, to include as secondary to service-connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran is employed and has not otherwise alleged that his is unemployable due to his service-connected disabilities.  See June 2013 VA examination report and July 2014 hearing testimony.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

The issues of service connection for right and left ankle disabilities; and, the issues of entitlement to initial compensable ratings for the service-connected bilateral pes planus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Veteran's July 2014 hearing, he requested to withdraw from appellate status the issues of entitlement to service connection for myopia with astigmatism, Mondor's disease, chronic insomnia, and high cholesterol.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issues of entitlement to service connection for myopia with astigmatism, Mondor's disease, chronic insomnia, and high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At the Veteran's July 2014 personal hearing, and before promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for myopia with astigmatism, Mondor's disease, chronic insomnia, and high cholesterol.  The Veteran also submitted a written request for the same on the date of the July 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  As such, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The issue of entitlement to service connection for myopia with astigmatism is dismissed.

The issue of entitlement to service connection for Mondor's disease is dismissed.  

The issue of entitlement to service connection for chronic insomnia is dismissed.  

The issue of entitlement to service connection for high cholesterol is dismissed.


REMAND

The Veteran seeks service connection for a right and left ankle disabilities; and, he seeks initial compensable disability ratings for the service-connected bilateral pes planus and service connected hypertension.  

At his personal hearing in July 2014, the Veteran reported that his hypertension had gotten worse since his most recent VA examination for that condition in July 2008.  The Veteran testified that at the time of his last examination he was only taking one pill for his hypertension, but he is now taking three medications.  The Veteran believes that his medications have been adjusted because his blood pressure is not well-controlled.

Likewise, the Veteran testified that his service-connected pes planus has gotten worse since his last VA examination in July 2008.  The Veteran testified that his ankles swell daily and his feet tingle and hurt when he walks.  The Veteran testified that he has to hold on to something when he first steps out of bed due to the pain in his feet/ankles.  The Veteran testified that he has an altered shoe wear pattern as a result of walking on the back of his heels.  

Claims of service connection for right and left ankle disabilities are also on appeal, and, based on the Veteran's hearing testimony, may be inextricably intertwined with the pes planus.  A VA examination is necessary to address the issue of whether the Veteran's right and left ankle disabilities are related to his service-connected pes planus.  Direct service connection should also be addressed because the Veteran's service treatment records (STRs) show treatment for right and left ankle sprains, with x-ray evidence of an old fracture on the left.  Also, a private treatment record from the Veteran's podiatrist in January 2007 also noted complaints of bilateral arch pain and left ankle pain.

The examiner in July 2008 indicated that the Veteran had no ankle disabilities, but did not consider the Veteran's reports of pain and swelling at that time or whether the Veteran's ankle pain was related to his pes planus.  Moreover, the Veteran currently has x-ray evidence of infracalcaneal spurs and bone spur on the dorsal aspect of the talas.  A July 2010 foot x-ray indicates moderate hypertrophic degenerative change at the bilateral first metatarsophalangeal joints; subcentimeter well corticated ossific density at the level of the right calcaneonavicular articulation, which may represent sequelae of prior old traumatic injury; and, mild hypertrophic degenerative changes of the left talonavicular joint.  Thus, it appears that the Veteran has current ankle disability.

Finally, service connection has been established for diabetes mellitus with secondary lower extremity neuropathy.  At the Veteran's July 2014 personal hearing, he reported tingling and sharp pain in his feet.  No medical professional has addressed whether the Veteran's foot and/or ankle problems are separate and apart from the symptoms associated with the diabetic neuropathy.  This should be addressed by a VA examiner.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 
Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

In summary, a new examination is necessary to address the Veteran's contentions that his hypertension has worsened since the July 2008 examinations; and, a new examination is necessary to address the current nature and severity of the service-connected pes planus, and whether the Veteran's right and left ankle disabilities are related to service, or to the service-connected pes planus and/or the service-connected diabetic neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all VA medical records pertaining to the Veteran's ankles and feet (pes planus) disabilities not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all private treatment records identified by the Veteran, including, but not limited to podiatry records from Dr. G dating back to 2007.  All efforts to obtain these records should be documented in the record.

3.  After completion of the above directives, schedule the Veteran for appropriate VA examination(s) by an appropriate physician who can effectively determine the current nature and likely etiology of the Veteran's current disabilities of the ankles; and, the nature and severity of the service-connected pes planus, including whether there is any relationship between the two.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner must elicit from the Veteran and record a full clinical history referable to the in-service ankle injuries and any history of a left ankle fracture.  The examiner must review the service treatment records (STRs) and other health records in the file.  Any indicated tests should be accomplished.  

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  

The examiner is asked to opine as to the following:

a.  whether the Veteran's right and/or left ankle disabilities, at least as likely as not had their origin during service, or were otherwise caused by his service, to include his documented right and left injuries in service.  In answering this question, the examiner should opine as to whether the Veteran's in-service ankle injuries ultimately resulted in any long-term residuals, including, but not limited to arthritis.

b.  whether it is at least as likely as not that either of the Veteran's ankle disabilities were caused by the service-connected pes planus and/or service-connected lower extremity diabetic neuropathy.  
c.  whether it is at least as likely as not that either of the Veteran's ankle disabilities are aggravated by the service-connected pes planus and/or the service-connected lower extremity diabetic neuropathy.  By aggravation, it is meant that there is a permanent worsening beyond the natural progression of the non-service-connected disability due to the service-connected disability.

d.  whether it is possible to separate the symptoms associated with the Veteran's service-connected neuropathy of the lower extremities and the symptoms associated with the Veteran's service-connected pes planus, and ankles.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination by an appropriate physician who can effectively determine the current nature and severity of the Veteran's hypertension.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should address the Veteran's assertions that he has had to increase his medication over the years because his blood pressure continues to be elevated.  The examiner should also opine as to whether the Veteran has any functional impairment as a result of his hypertension, such as headaches.

5.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

6.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


